COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-285-CV
  
  
IN 
RE MARGARET REVILL                                                          RELATOR
  
  
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM
OPINION1
------------
        The 
court has considered relator's petition for writ of mandamus and is of the 
opinion that relief should be denied.  Accordingly, relator's petition for 
writ of mandamus is denied because relator failed to show that she has no 
adequate remedy by appeal.
        Relator 
shall pay all costs of this original proceeding, for which let execution issue.
  
                                                                  PER 
CURIAM
  
  
PANEL 
A: GARDNER, J.; CAYCE, C.J.; and DAUPHINOT, J.
 
DAUPHINOT, 
J. would request response.
 
DELIVERED: 
September 29, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.